Exhibit 99.2 PMA Capital Corporation Statistical Supplement Third Quarter - 2008 Table of Contents Page Consolidated Highlights: Selected Financial Data - Third Quarter 1 Selected Financial Data - Year-to-date 2 Consolidated Statements of Operations - Per Share Data 3 Consolidated Statements of Operations - Third Quarter 5 Consolidated Statements of Operations - Year-to-date 6 Consolidated Balance Sheets 7 Assets and Liabilities of Discontinued Operations; Selected Balance Sheet Items - Fronting Agreements; Rollforward of Deferred Policy Acquisition Costs - PMA Insurance Group 8 Invested Assets and Net Investment Income; Debt 9 Segment Information: Statements of Operations - Consolidating - Year-to-date 11 - 12 Statements of Operations - Consolidating - Third Quarter 13 - 14 Statements of Operations - PMA Insurance Group 15 Insurance Ratios - PMA Insurance Group 16 Components of Direct Premiums Written - PMA Insurance Group 17 Statements of Operations - Fee-based Business 18 Statements of Operations - Corporate & Other 19 Statements of Operations - Discontinued Operations 20 Operating Cash Flow Information: Operating Cash Flows - Consolidated 21 Operating Cash Flows - PMA Insurance Group 22 Operating Cash Flows - Fee-based Business 23 Statutory Financial Information: Statutory Surplus; Statutory Financial Information - PMA Pool 24 Other Information: Industry Ratings and Market Information 25 Legend: NM - Not Meaningful Operating income, which we define as GAAP net income (loss) excluding net realized investment gains and losses and the results from discontinued operations, is the financial performance measure used by our management and Board of Directors to evaluate and assess the results of our businesses.Net realized investment activity is excluded because (i) net realized investment gains and losses are unpredictable and not necessarily indicative of current operating fundamentals or future performance of the business segments and (ii) in many instances, decisions to buy and sell securities are made at the holding company level, and such decisions result in net realized gains and losses that do not relate to the operations of the individual segments.Operating income does not replace net income (loss) as the GAAP measure of our consolidated results of operations.See pages 1 and 2 for reconciliations of operating results by segment to GAAP net income (loss). PMA Capital Corporation Selected Financial Data (Dollar Amounts in Thousands, Except Per Share Data) 3rd 4th 1st 2nd 3rd % Change Quarter Quarter Quarter Quarter Quarter 3rd 2007 2007 2008 2008 2008 Quarter Direct Premiums Written $ 146,547 $ 91,416 $ 140,431 $ 99,092 $ 148,193 1.1 % Net Premiums Written $ 116,116 $ 71,189 $ 113,783 $ 79,146 $ 123,995 6.8 % Revenues: Net premiums earned $ 93,773 $ 93,617 $ 85,596 $ 102,920 $ 97,974 4.5 % Claims service revenues 7,595 11,239 11,952 12,937 15,696 NM Commission income - 3,005 4,281 2,631 2,637 NM Net investment income 9,914 9,973 9,435 9,040 8,870 -10.5 % Net realized investment gains (losses) 153 566 3,518 (572 ) (7,929 ) NM Other revenues 33 168 146 2,214 125 NM Total revenues $ 111,468 $ 118,568 $ 114,928 $ 129,170 $ 117,373 5.3 % Major Components of Net Income (Loss): Pre-tax operating income (loss) by segment: PMA Insurance Group $ 11,702 $ 7,614 $ 13,619 $ 11,341 $ 13,325 13.9 % Fee-based Business 661 1,669 2,186 1,201 1,929 NM Corporate & Other (4,573 ) (5,003 ) (5,011 ) (5,424 ) (5,319 ) -16.3 % Pre-tax operating income 7,790 4,280 10,794 7,118 9,935 27.5 % Income tax expense 2,711 1,464 3,811 2,535 3,530 30.2 % After-tax operating income 5,079 2,816 6,983 4,583 6,405 26.1 % Net realized investment gains (losses) after tax 99 368 2,287 (372 ) (5,154 ) NM Income from continuing operations 5,178 3,184 9,270 4,211 1,251 -75.8 % Loss from discontinued operations after tax (13,981 ) (40,746 ) (2,439 ) (188 ) (2,310 ) 83.5 % Net income (loss) $ (8,803 ) $ (37,562 ) $ 6,831 $ 4,023 $ (1,059 ) 88.0 % Diluted Earnings (Loss) Per Share: After-tax operating income $ 0.16 $ 0.09 $ 0.22 $ 0.14 $ 0.20 25.0 % Realized gains (losses) after tax - 0.01 0.07 (0.01 ) (0.16 ) NM Income from continuing operations 0.16 0.10 0.29 0.13 0.04 -75.0 % Loss from discontinued operations after tax (0.43 ) (1.27 ) (0.08 ) - (0.07 ) 83.7 % Net income (loss) $ (0.27 ) $ (1.17 ) $ 0.21 $ 0.13 $ (0.03 ) 88.9 % Capitalization: Debt $ 135,072 $ 131,262 $ 129,790 $ 129,790 $ 129,380 -4.2 % Shareholders' equity excluding FAS 115 unrealized gain (loss) 409,263 374,603 381,255 387,761 380,107 -7.1 % Total capitalization excluding FAS 115 unrealized gain (loss) 544,335 505,865 511,045 517,551 509,487 -6.4 % FAS 115 unrealized gain (loss) (2,138 ) 3,981 2,464 (7,166 ) (22,113 ) NM Total capitalization including FAS 115 unrealized gain (loss) $ 542,197 $ 509,846 $ 513,509 $ 510,385 $ 487,374 -10.1 % Book Value Per Share: Excluding FAS 115 unrealized gain (loss) $ 12.82 $ 11.79 $ 12.00 $ 12.14 $ 11.89 -7.3 % Including FAS 115 unrealized gain (loss) $ 12.75 $ 11.92 $ 12.08 $ 11.92 $ 11.20 -12.2 % Debt to Total Capital: Excluding FAS 115 unrealized gain (loss) 24.8 % 25.9 % 25.4 % 25.1 % 25.4 % 2.4 % Including FAS 115 unrealized gain (loss) 24.9 % 25.7 % 25.3 % 25.4 % 26.5 % 6.4 % Interest Coverage: Income from continuing operations before interest and income taxes to interest expense 3.58 2.62 6.14 3.44 1.73 -51.7 % Operating income from continuing operations before interest and income taxes to interest expense 3.53 2.43 4.87 3.65 4.63 31.2 % 1 PMA Capital Corporation Selected Financial Data (Dollar Amounts in Thousands, Except Per Share Data) Nine Nine % Change Months Months Nine 2008 2007 Months Direct Premiums Written $ 387,716 $ 418,280 -7.3 % Net Premiums Written $ 316,924 $ 323,509 -2.0 % Revenues: Net premiums earned $ 286,490 $ 284,626 0.7 % Claims service revenues 40,585 22,795 78.0 % Commission income 9,549 - NM Net investment income 27,345 29,619 -7.7 % Net realized investment losses (4,983 ) (3 ) NM Other revenues 2,485 172 NM Total revenues $ 361,471 $ 337,209 7.2 % Major Components of Net Income (Loss): Pre-tax operating income (loss) by segment: PMA Insurance Group $ 38,285 $ 30,431 25.8 % Fee-based Business 5,316 2,055 NM Corporate & Other (15,754 ) (14,561 ) -8.2 % Pre-tax operating income 27,847 17,925 55.4 % Income tax expense 9,876 6,358 55.3 % After-tax operating income 17,971 11,567 55.4 % Net realized investment losses after tax (3,239 ) (2 ) NM Income from continuing operations 14,732 11,565 27.4 % Loss from discontinued operations after tax (4,937 ) (16,531 ) 70.1 % Net income (loss) $ 9,795 $ (4,966 ) NM Diluted Earnings (Loss) Per Share: After-tax operating income $ 0.56 $ 0.35 60.0 % Realized losses after tax (0.10 ) - NM Income from continuing operations 0.46 0.35 31.4 % Loss from discontinued operations after tax (0.15 ) (0.50 ) 70.0 % Net income (loss) $ 0.31 $ (0.15 ) NM 2 PMA Capital Corporation Consolidated Statements of Operations - Per Share Data 3rd 4th 1st 2nd 3rd Nine Nine Quarter Quarter Quarter Quarter Quarter Months Months 2007 2007 2008 2008 2008 2008 2007 Diluted Earnings (Loss) Per Share: Pre-tax operating income $ 0.24 $ 0.13 $ 0.34 $ 0.22 $ 0.31 $ 0.87 $ 0.55 After-tax operating income $ 0.16 $ 0.09 $ 0.22 $ 0.14 $ 0.20 $ 0.56 $ 0.35 Income from continuing operations $ 0.16 $ 0.10 $ 0.29 $ 0.13 $ 0.04 $ 0.46 $ 0.35 Loss from discontinued operations after tax (0.43 ) (1.27 ) (0.08 ) - (0.07 ) (0.15 ) (0.50 ) Net income (loss) $ (0.27 ) $ (1.17 ) $ 0.21 $ 0.13 $ (0.03 ) $ 0.31 $ (0.15 ) Diluted weighted average common shares outstanding 32,412,070 32,079,673 31,942,896 32,132,576 32,200,554 32,102,465 32,736,340 Dividends declared: Class A Common Stock $ - $ - $ - $ - $ - $ - $ - Actual common shares issued and outstanding 31,920,486 31,761,106 31,765,817 31,940,651 31,965,806 31,965,806 31,920,486 Class A Common Stock prices: High $ 11.17 $ 10.69 $ 9.14 $ 10.23 $ 12.00 $ 12.00 $ 11.40 Low $ 8.63 $ 8.05 $ 7.45 $ 8.24 $ 8.00 $ 7.45 $ 8.40 Close $ 9.50 $ 8.22 $ 8.54 $ 9.21 $ 8.82 $ 8.82 $ 9.50 3 This Page Intentionally Left Blank 4 PMA Capital Corporation Consolidated Statements of Operations (Dollar Amounts in Thousands) 3rd 4th 1st 2nd 3rd % Change Quarter Quarter Quarter Quarter Quarter 3rd 2007 2007 2008 2008 2008 Quarter Gross Premiums Written $ 149,436 $ 94,914 $ 143,541 $ 101,659 $ 151,498 1.4 % Net Premiums Written $ 116,116 $ 71,189 $ 113,783 $ 79,146 $ 123,995 6.8 % Revenues: Net premiums earned $ 93,773 $ 93,617 $ 85,596 $ 102,920 $ 97,974 4.5 % Claims service revenues 7,595 11,239 11,952 12,937 15,696 NM Commission income - 3,005 4,281 2,631 2,637 NM Net investment income 9,914 9,973 9,435 9,040 8,870 -10.5 % Net realized investment gains (losses) 153 566 3,518 (572 ) (7,929 ) NM Other revenues 33 168 146 2,214 125 NM Total revenues 111,468 118,568 114,928 129,170 117,373 5.3 % Expenses: Losses and loss adjustment expenses 63,163 66,152 59,922 71,572 68,660 8.7 % Acquisition expenses 18,182 18,027 14,692 19,524 15,898 -12.6 % Operating expenses 16,900 24,629 22,333 27,347 26,906 59.2 % Dividends to policyholders 2,205 1,916 882 1,493 1,169 -47.0 % Interest expense 3,075 2,998 2,787 2,688 2,734 -11.1 % Total losses and expenses 103,525 113,722 100,616 122,624 115,367 11.4 % Pre-tax income 7,943 4,846 14,312 6,546 2,006 -74.7 % Income tax expense (benefit): Current 537 (321 ) - 151 765 42.5 % Deferred 2,228 1,983 5,042 2,184 (10 ) NM Total income tax expense 2,765 1,662 5,042 2,335 755 -72.7 % Income from continuing operations 5,178 3,184 9,270 4,211 1,251 -75.8 % Loss from discontinued operations after tax (13,981 ) (40,746 ) (2,439 ) (188 ) (2,310 ) 83.5 % Net income (loss) $ (8,803 ) $ (37,562 ) $ 6,831 $ 4,023 $ (1,059 ) 88.0 % Pre-tax operating income from continuing operations $ 7,790 $ 4,280 $ 10,794 $ 7,118 $ 9,935 27.5 % After-tax operating income from continuing operations $ 5,079 $ 2,816 $ 6,983 $ 4,583 $ 6,405 26.1 % 5 PMA Capital Corporation Consolidated Statements of Operations (Dollar Amounts in Thousands) Nine Nine % Change Months Months Nine 2008 2007 Months Gross Premiums Written $ 396,698 $ 429,258 -7.6 % Net Premiums Written $ 316,924 $ 323,509 -2.0 % Revenues: Net premiums earned $ 286,490 $ 284,626 0.7 % Claims service revenues 40,585 22,795 78.0 % Commission income 9,549 - NM Net investment income 27,345 29,619 -7.7 % Net realized investment losses (4,983 ) (3 ) NM Other revenues 2,485 172 NM Total revenues 361,471 337,209 7.2 % Expenses: Losses and loss adjustment expenses 200,154 197,047 1.6 % Acquisition expenses 50,114 55,720 -10.1 % Operating expenses 76,586 51,912 47.5 % Dividends to policyholders 3,544 5,874 -39.7 % Interest expense 8,209 8,734 -6.0 % Total losses and expenses 338,607 319,287 6.1 % Pre-tax income 22,864 17,922 27.6 % Income tax expense: Current 916 737 24.3 % Deferred 7,216 5,620 28.4 % Total income tax expense 8,132 6,357 27.9 % Income from continuing operations 14,732 11,565 27.4 % Loss from discontinued operations after tax (4,937 ) (16,531 ) 70.1 % Net income (loss) $ 9,795 $ (4,966 ) NM Pre-tax operating income from continuing operations $ 27,847 $ 17,925 55.4 % After-tax operating income from continuing operations $ 17,971 $ 11,567 55.4 % 6 PMA Capital Corporation Consolidated Balance Sheets (Dollar Amounts in Thousands) 3rd 4th 1st 2nd 3rd Quarter Quarter Quarter Quarter Quarter 2007 2007 2008 2008 2008 Assets: Investments in fixed maturities available for sale $ 725,637 $ 728,725 $ 719,570 $ 730,466 $ 701,738 Short-term investments 83,618 78,426 78,086 59,785 88,358 Total investments 809,255 807,151 797,656 790,251 790,096 Cash 4,164 15,828 14,552 10,557 12,502 Accrued investment income 5,789 5,768 5,462 5,762 6,104 Premiums receivable 254,804 222,140 239,783 215,030 226,709 Reinsurance receivables 795,118 795,938 818,789 817,182 824,512 Prepaid reinsurance premiums 41,354 32,361 28,977 21,414 23,051 Deferred income taxes, net 103,284 118,857 116,342 117,983 131,132 Deferred acquisition costs 42,626 37,404 42,547 38,739 43,317 Funds held by reinsureds 40,150 42,418 44,622 46,980 49,292 Intangible assets - 22,779 22,589 30,013 30,518 Other assets 92,176 105,341 115,255 125,533 152,327 Assets of discontinued operations 525,710 375,656 348,921 317,189 309,607 Total assets $ 2,714,430 $ 2,581,641 $ 2,595,495 $ 2,536,633 $ 2,599,167 Liabilities: Unpaid losses and loss adjustment expenses $ 1,206,550 $ 1,212,956 $ 1,227,287 $ 1,240,224 $ 1,247,069 Unearned premiums 257,598 226,178 250,981 219,643 247,302 Debt 135,072 131,262 129,790 129,790 129,380 Accounts payable, accrued expenses and other liabilities 173,242 195,895 191,029 193,342 247,196 Reinsurance funds held and balances payable 44,884 39,324 39,287 31,947 34,185 Dividends to policyholders 4,730 5,839 5,845 5,459 5,150 Liabilities of discontinued operations 485,229 391,603 367,557 335,633 330,891 Total liabilities 2,307,305 2,203,057 2,211,776 2,156,038 2,241,173 Shareholders' Equity: Class A Common Stock 171,090 171,090 171,090 171,090 171,090 Additional paid-in capital 110,687 111,088 111,588 111,754 112,427 Retained earnings 174,190 136,627 143,418 145,638 144,286 Accumulated other comprehensive loss (16,673 ) (6,663 ) (8,917 ) (17,743 ) (40,149 ) Treasury stock, at cost (32,169 ) (33,558 ) (33,460 ) (30,144 ) (29,660 ) Total shareholders' equity 407,125 378,584 383,719 380,595 357,994 Total liabilities and shareholders' equity $ 2,714,430 $ 2,581,641 $ 2,595,495 $ 2,536,633 $ 2,599,167 7 PMA Capital Corporation Assets and Liabilities of Discontinued Operations (Dollar Amounts in Thousands) 3rd 4th 1st 2nd 3rd Quarter Quarter Quarter Quarter Quarter 2007 2007 2008 2008 2008 Assets Investments $71,486 $219,678 $186,466 $172,732 $160,240 Cash 4,524 5,665 10,305 726 692 Reinsurance receivables 312,175 150,097 144,994 136,212 134,133 Other assets 137,525 216 1 7,156 1 7,519 1 14,542 1 Assets of discontinued operations $525,710 $375,656 $348,921 $317,189 $309,607 Liabilities Unpaid losses and loss adjustment expenses $379,920 $339,077 $317,165 $289,190 $281,386 Other liabilities 105,309 52,526 50,392 46,443 49,505 Liabilities of discontinued operations $485,229 $391,603 $367,557 $335,633 $330,891 1Includes write-down of net assets of Run-off Operations to fair value less cost to sell. PMA Capital Corporation Selected Balance Sheet Items - Fronting Agreements (Dollar Amounts in Thousands) 3rd 4th 1st 2nd 3rd Quarter Quarter Quarter Quarter Quarter 2007 2007 2008 2008 2008 Assets Premiums receivable $31,136 $27,847 $22,714 $11,145 $8,087 Reinsurance receivables 21,799 30,377 37,711 42,691 44,668 Prepaid reinsurance premiums 26,188 22,665 16,956 8,513 5,020 Deferred acquisition costs 231 254 189 61 79 Other assets 3,375 7,332 7,285 6,234 6,315 Liabilities Unpaid losses and loss adjustment expenses $21,855 $30,978 $38,739 $44,078 $46,301 Unearned premiums 27,338 24,413 18,500 9,555 5,845 Reinsurance funds held and balances payable 24,652 21,333 16,510 8,047 6,126 Other liabilities 7,435 11,511 11,564 8,586 7,459 PMA Capital Corporation Rollforward of Deferred Policy Acquisition Costs - PMA Insurance Group (Dollar Amounts in Thousands) 3rd 4th 1st 2nd 3rd Quarter Quarter Quarter Quarter Quarter 2007 2007 2008 2008 2008 Balance Sheet Balance, beginning of period $37,889 $42,626 $37,404 $42,547 $38,739 Policy acquisition costs deferred 22,919 12,805 19,835 15,729 20,501 Amortization of policy acquisition costs (18,182) (18,027) (14,692) (19,537) (15,923) Net change 4,737 (5,222) 5,143 (3,808) 4,578 Balance, end of period $42,626 $37,404 $42,547 $38,739 $43,317 8 PMA Capital Corporation Invested Assets and Net Investment Income (Dollar Amounts in Thousands) 3rd 4th 1st 2nd 3rd Nine Nine Quarter Quarter Quarter Quarter Quarter Months Months 2007 2007 2008 2008 2008 2008 2007 Total Investments & Cash As reported $ 813,419 $ 822,979 $ 812,208 $ 800,808 $ 802,598 $ 802,598 $ 813,419 Less: Unrealized gain (loss) on fixed maturities available for sale (3,315 ) 6,138 4,024 (10,663 ) (33,148 ) (33,148 ) (3,315 ) Total adjusted investments & cash $ 816,734 $ 816,841 $ 808,184 $ 811,471 $ 835,746 $ 835,746 $ 816,734 Net Investment Income As reported $ 9,914 $ 9,973 $ 9,435 $ 9,040 $ 8,870 $ 27,345 $ 29,619 Less: Interest on funds held (529 ) (676 ) (506 ) (558 ) (616 ) (1,680 ) (1,518 ) Total adjusted investment income $ 10,443 $ 10,649 $ 9,941 $ 9,598 $ 9,486 $ 29,025 $ 31,137 Yield As reported 4.81 % 4.88 % 4.62 % 4.48 % 4.43 % 4.50 % 4.88 % Investment portfolio 5.01 % 5.22 % 4.89 % 4.74 % 4.61 % 4.73 % 5.09 % Duration (in years) 3.8 3.7 3.8 3.8 3.6 3.6 3.8 PMA Capital Corporation Debt (Dollar Amounts in Thousands) Amount Outstanding Maturity Junior subordinated debt 1 $ 64,435 2033-2037 8.50% senior notes 54,900 2018 Surplus notes 2 10,000 2035 4.25% convertible debt 45 20223 Total long-term debt $ 129,380 1 Weighted average interest rate on junior subordinated debt is 6.90% as of September 30, 2008. 2 Interest rate on surplus notes is 7.29% as of September 30, 3 Holders of this debt, at their option, may require us to repurchase all or a portion of their debentures on September 30, 2010, 2012 and 2017.This debt may be converted at any time, at the holder's option, at a current price of $16.368 per share. 9 This Page Intentionally Left Blank 10 PMA Capital Corporation Statements of Operations - Consolidating Nine Months Ended September 30, 2008 (Dollar Amounts in Thousands) PMA Insurance Fee-based Corporate Group Business & Other1 Consolidated Gross Premiums Written $ 397,069 $ - $ (371 ) $ 396,698 Net Premiums Written $ 317,295 $ - $ (371 ) $ 316,924 Revenues: Net premiums earned $ 286,861 $ - $ (371 ) $ 286,490 Claims service revenues - 41,272 (687 ) 40,585 Commission income - 9,587 (38 ) 9,549 Net investment income 26,818 397 130 27,345 Other revenues 2,120 275 90 2,485 Operating revenues 315,799 51,531 (876 ) 366,454 Losses and Expenses: Losses and loss adjustment expenses 200,154 - - 200,154 Acquisition expenses 50,152 - (38 ) 50,114 Operating expenses 23,071 46,215 7,300 76,586 Dividends to policyholders 3,544 - - 3,544 Total losses and expenses 276,921 46,215 7,262 330,398 Operating income (loss) before income taxes and interest expense 38,878 5,316 (8,138 ) 36,056 Interest expense 593 - 7,616 8,209 Pre-tax operating income (loss) $ 38,285 $ 5,316 $ (15,754 ) 27,847 Net realized investment losses (4,983 ) Pre-tax income $ 22,864 1 Corporate & Other includes the effect of eliminating transactions between the operating segments. 11 PMA Capital Corporation Statements of Operations - Consolidating Nine Months Ended September 30, 2007 (Dollar Amounts in Thousands) PMA Insurance Fee-based Corporate Group Business & Other1 Consolidated Gross Premiums Written $ 429,729 $ - $ (471 ) $ 429,258 Net Premiums Written $ 323,980 $ - $ (471 ) $ 323,509 Revenues: Net premiums earned $ 285,097 $ - $ (471 ) $ 284,626 Claims service revenues - 22,795 - 22,795 Net investment income 28,530 537 552 29,619 Other revenues - - 172 172 Operating revenues 313,627 23,332 253 337,212 Losses and Expenses: Losses and loss adjustment expenses 197,047 - - 197,047 Acquisition expenses 55,720 - - 55,720 Operating expenses 23,801 21,277 6,834 51,912 Dividends to policyholders 5,874 - - 5,874 Total losses and expenses 282,442 21,277 6,834 310,553 Operating income (loss) before income taxes and interest expense 31,185 2,055 (6,581 ) 26,659 Interest expense 754 - 7,980 8,734 Pre-tax operating income (loss) $ 30,431 $ 2,055 $ (14,561 ) 17,925 Net realized investment losses (3 ) Pre-tax income $ 17,922 1 Corporate & Other includes the effect of eliminating transactions between the operating segments.Effective in the fourth quarter of 2007, the Company reported the results of its former Run-off Operations segment as discontinued operations.As a result of this change, the Corporate & Other segment was impacted by investment income previously eliminated in the Corporate & Other segment.For comparative purposes, all prior periods have been reclassified to reflect this change. 12 PMA Capital Corporation Statements of Operations - Consolidating Three Months Ended September 30, 2008 (Dollar Amounts in Thousands) PMA Insurance Fee-based Corporate Group Business & Other1 Consolidated Gross Premiums Written $ 151,620 $ - $ (122 ) $ 151,498 Net Premiums Written $ 124,117 $ - $ (122 ) $ 123,995 Revenues: Net premiums earned $ 98,096 $ - $ (122 ) $ 97,974 Claims service revenues - 15,951 (255 ) 15,696 Commission income - 2,662 (25 ) 2,637 Net investment income 8,776 118 (24 ) 8,870 Other revenues - 91 34 125 Operating revenues 106,872 18,822 (392 ) 125,302 Losses and Expenses: Losses and loss adjustment expenses 68,660 - - 68,660 Acquisition expenses 15,923 - (25 ) 15,898 Operating expenses 7,604 16,893 2,409 26,906 Dividends to policyholders 1,169 - - 1,169 Total losses and expenses 93,356 16,893 2,384 112,633 Operating income (loss) before income taxes and interest expense 13,516 1,929 (2,776 ) 12,669 Interest expense 191 - 2,543 2,734 Pre-tax operating income (loss) $ 13,325 $ 1,929 $ (5,319 ) 9,935 Net realized investment losses (7,929 ) Pre-tax income $ 2,006 1 Corporate & Other includes the effect of eliminating transactions between the operating segments. 13 PMA Capital Corporation Statements of Operations - Consolidating Three Months Ended September 30, 2007 (Dollar Amounts in Thousands) PMA Insurance Fee-based Corporate Group Business & Other1 Consolidated Gross Premiums Written $ 149,591 $ - $ (155 ) $ 149,436 Net Premiums Written $ 116,271 $ - $ (155 ) $ 116,116 Revenues: Net premiums earned $ 93,928 $ - $ (155 ) $ 93,773 Claims service revenues - 7,595 - 7,595 Net investment income 9,397 193 324 9,914 Other revenues - - 33 33 Operating revenues 103,325 7,788 202 111,315 Losses and Expenses: Losses and loss adjustment expenses 63,163 - - 63,163 Acquisition expenses 18,182 - - 18,182 Operating expenses 7,819 7,127 1,954 16,900 Dividends to policyholders 2,205 - - 2,205 Total losses and expenses 91,369 7,127 1,954 100,450 Operating income (loss) before income taxes and interest expense 11,956 661 (1,752 ) 10,865 Interest expense 254 - 2,821 3,075 Pre-tax operating income (loss) $ 11,702 $ 661 $ (4,573 ) 7,790 Net realized investment gains 153 Pre-tax income $ 7,943 1 Corporate & Other includes the effect of eliminating transactions between the operating segments.Effective in the fourth quarter of 2007, the Company reported the results of its former Run-off Operations segment as discontinued operations.As a result of this change, the Corporate & Other segment was impacted by investment income previously eliminated in the Corporate & Other segment.For comparative purposes, all prior periods have been reclassified to reflect this change. 14 PMA Capital Corporation Statements of Operations - PMA Insurance Group 1 (Dollar Amounts in Thousands) 3rd 4th 1st 2nd 3rd Nine Nine % Change % Change Quarter Quarter Quarter Quarter Quarter Months Months 3rd Nine 2007 2007 2008 2008 2008 2008 2007 Quarter Months Gross Premiums Written $ 149,591 $ 95,070 $ 143,663 $ 101,786 $ 151,620 $ 397,069 $ 429,729 1.4 % -7.6 % Net Premiums Written $ 116,271 $ 71,345 $ 113,905 $ 79,273 $ 124,117 $ 317,295 $ 323,980 6.7 % -2.1 % Revenues: Net premiums earned $ 93,928 $ 93,773 $ 85,718 $ 103,047 $ 98,096 $ 286,861 $ 285,097 4.4 % 0.6 % Net investment income 9,397 9,406 9,099 8,943 8,776 26,818 28,530 -6.6 % -6.0 % Other revenues - - - 2,120 - 2,120 - NM NM Total revenues 103,325 103,179 94,817 114,110 106,872 315,799 313,627 3.4 % 0.7 % Losses and Expenses: Losses and loss adjustment expenses 63,163 66,152 59,922 71,572 68,660 200,154 197,047 8.7 % 1.6 % Acquisition expenses 18,182 18,027 14,692 19,537 15,923 50,152 55,720 -12.4 % -10.0 % Operating expenses 7,819 9,223 5,488 9,979 7,604 23,071 23,801 -2.7 % -3.1 % Dividends to policyholders 2,205 1,916 882 1,493 1,169 3,544 5,874 -47.0 % -39.7 % Total losses and expenses 91,369 95,318 80,984 102,581 93,356 276,921 282,442 2.2 % -2.0 % Operating income before income taxes and interest expense 11,956 7,861 13,833 11,529 13,516 38,878 31,185 13.0 % 24.7 % Interest expense 254 247 214 188 191 593 754 -24.8 % -21.4 % Pre-tax operating income $ 11,702 $ 7,614 $ 13,619 $ 11,341 $ 13,325 $ 38,285 $ 30,431 13.9 % 25.8 % 1 Beginning in the fourth quarter of 2007, the results of PMA Insurance Group no longer include those of PMA Management Corp.The results of PMA Management Corp. are currently included within the segment results of the Company's Fee-based Business.For comparative purposes, the financial results of PMA Insurance Group and PMA Management Corp. have been reclassified in all prior periods to reflect this change. 15 PMA Capital Corporation Insurance Ratios - PMA Insurance Group Point Chg. Point Chg. 3rd Nine 3rd 4th 1st 2nd 3rd Nine Nine Quarter Months Quarter Quarter Quarter Quarter Quarter Months Months Better Better 2007 2007 2008 2008 2008 2008 2007 (Worse) (Worse) Ratios - GAAP Basis: Loss and LAE ratio 67.2 % 70.5 % 69.9 % 69.4 % 70.0 % 69.8 % 69.1 % (2.8 ) (0.7 ) Expense ratio: Acquisition expenses 19.4 % 19.2 % 17.1 % 19.0 % 16.2 % 17.5 % 19.5 % 3.2 2.0 Operating expenses 8.4 % 9.9 % 6.5 % 9.7 % 7.8 % 8.0 % 8.3 % 0.6 0.3 Total expense ratio 27.8 % 29.1 % 23.6 % 28.7 % 24.0 % 25.5 % 27.8 % 3.8 2.3 Policyholders' dividend ratio 2.3 % 2.0 % 1.0 % 1.4 % 1.2 % 1.2 % 2.1 % 1.1 0.9 Combined ratio 97.3 % 101.6 % 94.5 % 99.5 % 95.2 % 96.5 % 99.0 % 2.1 2.5 Net investment income ratio -10.0 % -10.0 % -10.6 % -8.7 % -8.9 % -9.3 % -10.0 % (1.1 ) (0.7 ) Operating ratio 87.3 % 91.6 % 83.9 % 90.8 % 86.3 % 87.2 % 89.0 % 1.0 1.8 16 PMA Capital Corporation Components of Direct Premiums Written - PMA Insurance Group (Dollar Amounts in Thousands) 1st 2nd 3rd 4th Nine Twelve Quarter Quarter Quarter Quarter Months Months 2006 2006 2006 2006 2006 2006 Direct premium production $ 127,138 $ 92,932 $ 126,858 $ 78,751 $ 346,928 $ 425,679 Fronting premiums - - 2,086 12,704 2,086 14,790 Premium adjustments 435 (498 ) (1,452 ) (7,327 ) (1,515 ) (8,842 ) Direct premiums written $ 127,573 $ 92,434 $ 127,492 $ 84,128 $ 347,499 $ 431,627 1st 2nd 3rd 4th Nine Twelve Quarter Quarter Quarter Quarter Months Months 2007 2007 2007 2007 2007 2007 Direct premium production $ 143,389 $ 96,316 $ 137,144 $ 83,103 $ 376,849 $ 459,952 Fronting premiums 18,401 14,936 13,707 12,796 47,044 59,840 Premium adjustments (859 ) (134 ) (4,149 ) (4,327 ) (5,142 ) (9,469 ) Direct premiums written $ 160,931 $ 111,118 $ 146,702 $ 91,572 $ 418,751 $ 510,323 1st 2nd 3rd Nine Quarter Quarter Quarter Months 2008 2008 2008 2008 Direct premium production $ 146,608 $ 96,736 $ 150,547 $ 393,891 Fronting premiums 8,143 2,113 2,776 13,032 Premium adjustments (14,198 ) 370 (5,008 ) (18,836 ) Direct premiums written $ 140,553 $ 99,219 $ 148,315 $ 388,087 17 PMA Capital Corporation Statements of Operations - Fee-based Business 1 (Dollar Amounts in Thousands) 3rd 4th 1st 2nd 3rd Nine Nine % Change % Change Quarter Quarter Quarter Quarter Quarter Months Months 3rd Nine 2007 2007 2008 2008 2008 2008 2007 Quarter Months Revenues: Claims service revenues $ 7,595 $ 11,239 $ 12,108 $ 13,213 $ 15,951 $ 41,272 $ 22,795 NM 81.1 % Commission income - 3,005 4,281 2,644 2,662 9,587 - NM NM Net investment income 193 435 161 118 118 397 537 -38.9 % -26.1 % Other revenues - 113 102 82 91 275 - NM NM Total revenues 7,788 14,792 16,652 16,057 18,822 51,531 23,332 NM NM Expenses: Operating expenses 7,127 13,123 14,466 14,856 16,893 46,215 21,277 NM NM Total expenses 7,127 13,123 14,466 14,856 16,893 46,215 21,277 NM NM Pre-tax operating income $ 661 $ 1,669 $ 2,186 $ 1,201 $ 1,929 $ 5,316 $ 2,055 NM NM 1 As a result of the Company's acquisition of Midlands at the beginning of the fourth quarter of 2007, the combined operating results of PMA Management Corp. and Midlands have been reported in a new reporting segment, Fee-based Business.For comparative purposes, all prior periods have been reclassified to reflect this change.Fee-based Business operating results include only the operating results of Midlands from the date of acquisition.Beginning in the third quarter of 2008, the operating results for this segment also include those of PMA Management Corp. of New England, which was acquired by the Company on June 30, 2008. 18 PMA Capital Corporation Statements of Operations - Corporate & Other (Dollar Amounts in Thousands) 3rd 4th 1st 2nd 3rd Nine Nine % Change % Change Quarter Quarter Quarter Quarter Quarter Months Months 3rd Nine 2007 2007 2008 2008 2008 2008 2007 Quarter Months Gross Premiums Written $ (155 ) $ (156 ) $ (122 ) $ (127 ) $ (122 ) $ (371 ) $ (471 ) 21.3 % 21.2 % Net Premiums Written $ (155 ) $ (156 ) $ (122 ) $ (127 ) $ (122 ) $ (371 ) $ (471 ) 21.3 % 21.2 % Revenues: Net premiums earned $ (155 ) $ (156 ) $ (122 ) $ (127 ) $ (122 ) $ (371 ) $ (471 ) 21.3 % 21.2 % Claims service revenues - - (156 ) (276 ) (255 ) (687 ) - NM NM Commission income - - - (13 ) (25 ) (38 ) - NM NM Net investment income 1 324 132 175 (21 ) (24 ) 130 552 NM -76.4 % Other revenues 33 55 44 12 34 90 172 3.0 % -47.7 % Total revenues 202 31 (59 ) (425 ) (392 ) (876 ) 253 NM NM Expenses: Acquisition expenses - - - (13 ) (25 ) (38 ) - NM NM Operating expenses 1,954 2,283 2,379 2,512 2,409 7,300 6,834 23.3 % 6.8 % Total expenses 1,954 2,283 2,379 2,499 2,384 7,262 6,834 22.0 % 6.3 % Operating loss before income taxes and interest expense (1,752 ) (2,252 ) (2,438 ) (2,924 ) (2,776 ) (8,138 ) (6,581 ) -58.4 % -23.7 % Interest expense 2,821 2,751 2,573 2,500 2,543 7,616 7,980 -9.9 % -4.6 % Pre-tax operating loss $ (4,573 ) $ (5,003 ) $ (5,011 ) $ (5,424 ) $ (5,319 ) $ (15,754 ) $ (14,561 ) -16.3 % -8.2 % 1 Effective in the fourth quarter of 2007, the Company reported the results of its former Run-off Operations segment as discontinued operations.As a result of this change, the Corporate & Other segment was impacted by investment income previously eliminated in the Corporate & Other segment.For comparative purposes, all prior periods have been reclassified to reflect this change. 19 PMA Capital Corporation Statements of Operations - Discontinued Operations 1 (Dollar Amounts in Thousands) 3rd 4th 1st 2nd 3rd Nine Nine % Change % Change Quarter Quarter Quarter Quarter Quarter Months Months 3rd Nine 2007 2007 2008 2008 2008 2008 2007 Quarter Months Gross Premiums Written $ 1,603 $ (301 ) $ 2,331 $ (214 ) $ 417 $ 2,534 $ 5,104 -74.0 % -50.4 % Net Premiums Written $ 1,216 $ 680 $ 2,439 $ (227 ) $ 167 $ 2,379 $ 4,705 -86.3 % -49.4 % Revenues: Net premiums earned $ 1,105 $ 656 $ 1,026 $ 11 $ 517 $ 1,554 $ 2,815 -53.2 % -44.8 % Net investment income 1 777 60 128 (451 ) (663 ) (986 ) 2,784 NM NM Total revenues 1,882 716 1,154 (440 ) (146 ) 568 5,599 NM -89.9 % Losses and Expenses: Losses and loss adjustment expenses 22,447 274 9,280 550 10,201 20,031 23,739 -54.6 % -15.6 % Acquisition expenses 39 239 85 168 (146 ) 107 652 NM -83.6 % Operating expenses 1,689 2,111 2,782 1,952 2,054 6,788 5,396 21.6 % 25.8 % Impairment charge / valuation adjustment - 61,482 (6,480 ) (3,550 ) (8,594 ) (18,624 ) - NM NM Total losses and expenses 24,175 64,106 5,667 (880 ) 3,515 8,302 29,787 -85.5 % -72.1 % Pre-tax operating income (loss) from discontinued operations (22,293 ) (63,390 ) (4,513 ) 440 (3,661 ) (7,734 ) (24,188 ) 83.6 % 68.0 % Income tax expense (benefit) (7,803 ) (22,187 ) (1,580 ) 154 (1,281 ) (2,707 ) (8,466 ) 83.6 % 68.0 % After-tax operating income (loss) from discontinued operations (14,490) (41,203) (2,933) 286 (2,380) (5,027) (15,722) 83.6 % 68.0 % Realized gains (losses) after tax 509 457 494 (474 ) 70 90 (809 ) -86.2 % NM Loss from discontinued operations $ (13,981 ) $ (40,746 ) $ (2,439 ) $ (188 ) $ (2,310 ) $ (4,937 ) $ (16,531 ) 83.5 % 70.1 % 1 Effective in the fourth quarter of 2007, the Company reported the results of its former Run-off Operations segment as discontinued operations.As a result of this change, the discontinued operations were impacted by investment income previously eliminated in the Corporate & Other segment.For comparative purposes, all prior periods have been reclassified to reflect this change. Note: The net results from discontinued operations are reported as a separate line item below "Income from continuing operations" in the consolidated statements of operations. 20 PMA Capital Corporation Operating Cash Flows - Consolidated 1 (Dollar Amounts in Thousands) 3rd 4th 1st 2nd 3rd Nine Nine Quarter Quarter Quarter Quarter Quarter Months Months 2007 2007 2008 2008 2008 2008 2007 Receipts: Premiums collected $ 99,713 $ 95,709 $ 93,222 $ 94,883 $ 112,274 $ 300,379 $ 279,440 Claims service, commissions and other revenues 8,097 19,473 14,097 16,180 22,643 52,920 22,732 Investment income received 9,981 10,730 10,623 9,418 9,688 29,729 31,090 Total receipts 117,791 125,912 117,942 120,481 144,605 383,028 333,262 Disbursements: Losses and LAE paid: Losses and LAE paid - current year 20,704 24,466 4,991 17,075 25,618 47,684 40,314 Losses and LAE paid - prior years 61,340 34,968 61,577 54,638 46,851 163,066 175,450 Total losses and LAE paid 82,044 59,434 66,568 71,713 72,469 210,750 215,764 Operating expenses paid 32,950 36,995 44,966 43,369 43,785 132,120 98,403 Commissions and premiums paid - 7,792 922 2,117 3,387 6,426 - Policyholders' dividends paid 690 791 1,138 1,882 1,663 4,683 3,067 Interest on corporate debt 2,888 3,396 2,926 2,680 2,700 8,306 8,416 Total disbursements 118,572 108,408 116,520 121,761 124,004 362,285 325,650 Net other (4,183 ) 793 (5,637 ) 12,080 (6,158 ) 285 (6,261 ) Net operating cash flows from continuing operations (4,964 ) 18,297 (4,215 ) 10,800 14,443 21,028 1,351 Net operating cash flows from discontinued operations (18,174 ) 143,177 2 (31,345 ) (23,228 ) (13,236 ) (67,809 ) (75,999 ) Net operating cash flows $ (23,138 ) $ 161,474 $ (35,560 ) $ (12,428 ) $ 1,207 $ (46,781 ) $ (74,648 ) 1 Effective in the fourth quarter of 2007, the Company reported the operating cash flows of its former Run-off Operations segment as discontinued operations.For comparative purposes, all prior periods have been reclassified to reflect this change. 2 Includes $172 million received for commutation of adverse development cover reinsurance. 21 PMA Capital Corporation Operating Cash Flows - PMA Insurance Group 1 (Dollar Amounts in Thousands) 3rd 4th 1st 2nd 3rd Nine Nine Quarter Quarter Quarter Quarter Quarter Months Months 2007 2007 2008 2008 2008 2008 2007 Receipts: Premiums collected $ 99,713 $ 95,709 $ 93,222 $ 94,883 $ 112,274 $ 300,379 $ 279,440 Investment income received 9,788 10,292 10,462 9,300 9,570 29,332 30,553 Total receipts 109,501 106,001 103,684 104,183 121,844 329,711 309,993 Disbursements: Losses and LAE paid: Losses and LAE paid - current year 20,704 24,466 4,991 17,075 25,618 47,684 40,314 Losses and LAE paid - prior years 61,340 34,968 61,577 54,638 46,851 163,066 175,450 Total losses and LAE paid 82,044 59,434 66,568 71,713 72,469 210,750 215,764 Operating expenses paid 25,806 22,146 32,454 28,756 26,531 87,741 76,998 Policyholders' dividends paid 690 791 1,138 1,882 1,663 4,683 3,067 Interest on corporate debt 252 252 245 186 192 623 748 Total disbursements 108,792 82,623 100,405 102,537 100,855 303,797 296,577 Net other (6,333 ) (15,631 ) (3,412 ) 10,964 (6,659 ) 893 (15,829 ) Net operating cash flows $ (5,624 ) $ 7,747 $ (133 ) $ 12,610 $ 14,330 $ 26,807 $ (2,413 ) 1 Beginning in the fourth quarter of 2007, the operating cash flows of PMA Insurance Group no longer include those of PMA Management Corp.The operating cash flows of PMA Management Corp. are currently included within the segment operating cash flows of the Company's Fee-based Business.For comparative purposes, all prior periods have been reclassified to reflect this change. 22 PMA Capital Corporation Operating Cash Flows - Fee-based Business 1 (Dollar Amounts in Thousands) 3rd 4th 1st 2nd 3rd Nine Nine Quarter Quarter Quarter Quarter Quarter Months Months 2007 2007 2008 2008 2008 2008 2007 Receipts: Claims service, commissions and other revenues $ 8,097 $ 19,473 $ 14,097 $ 16,180 $ 22,643 $ 52,920 $ 22,732 Investment income received 193 438 161 118 118 397 537 Total receipts 8,290 19,911 14,258 16,298 22,761 53,317 23,269 Disbursements: Operating expenses paid 7,144 14,849 12,512 14,613 17,254 44,379 21,405 Commissions and premiums paid - 7,792 922 2,117 3,387 6,426 - Total disbursements 7,144 22,641 13,434 16,730 20,641 50,805 21,405 Net other (105 ) (48 ) 977 (3,003 ) 970 (1,056 ) (3,581 ) Net operating cash flows $ 1,041 $ (2,778 ) $ 1,801 $ (3,435 ) $ 3,090 $ 1,456 $ (1,717 ) 1 As a result of the Company's acquisition of Midlands at the beginning of the fourth quarter of 2007, the combined operating cash flows of PMA Management Corp. and Midlands have been reported in a new reporting segment, Fee-based Business.For comparative purposes, all prior periods have been reclassified to reflect this change.Fee-based Business operating cash flows include only the operating cash flows of Midlands from the date of acquisition.Beginning in the third quarter of 2008, the operating cash flows for this segment also include those of PMA Management Corp. of New England, which was acquired by the Company on June 30, 2008. 23 PMA Capital Corporation Statutory Surplus (Dollar Amounts in Thousands) 3rd 4th 1st 2nd 3rd Quarter Quarter Quarter Quarter Quarter 2007 2007 2008 2008 20081 PMA Pool 2 $ 339,800 $ 335,394 $ 343,582 $ 352,096 $ 336,368 PMA Capital Insurance Company 58,040 47,580 41,099 37,838 26,143 PMA Capital Corporation Statutory Financial Information - PMA Pool2 (Dollar Amounts in Thousands) 3rd 4th 1st 2nd 3rd Nine Nine Quarter Quarter Quarter Quarter Quarter Months Months 2007 2007 2008 2008 20081 20081 2007 Net Premiums Written: Workers' Compensation $ 98,459 $ 64,477 $ 103,018 $ 71,998 $ 107,446 $ 282,462 $ 288,167 Other Commercial Lines 9,900 6,139 10,805 9,079 8,692 28,576 27,517 Total - PMA Pool $ 108,359 $ 70,616 $ 113,823 $ 81,077 $ 116,138 $ 311,038 $ 315,684 Statutory Ratios: Loss and LAE ratio 68.0 % 70.4 % 69.6 % 69.5 % 69.4 % 69.5 % 69.8 % Underwriting expense ratio 25.9 % 34.6 % 20.3 % 32.1 % 22.1 % 24.1 % 25.2 % Policyholders' dividend ratio 1.4 % 2.1 % 1.4 % 1.5 % 1.4 % 1.4 % 1.2 % Combined ratio 95.3 % 107.1 % 91.3 % 103.1 % 92.9 % 95.0 % 96.2 % Operating ratio 85.7 % 97.2 % 80.7 % 94.4 % 84.0 % 85.7 % 86.5 % 1 Estimated. 2 The PMA Pool is comprised of Pennsylvania Manufacturers' Association Insurance Company, Manufacturers Alliance Insurance Company and Pennsylvania Manufacturers Indemnity
